Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 2, 2005                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  127646                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                        Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 127646
                                                                    COA: 257133
                                                                    Oakland CC: 2003-188194-FC
  DAVID SHANNON ENGELBERT,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 29, 2004
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        KELLY, J., would remand this case for resentencing.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 2, 2005                    _________________________________________
           p1026                                                               Clerk